JUDGE COFER
delivered the opinion of the court.
The appellant obtained from the county court of Madison county, on the fourth of November, 1878, a merchant’s-license to retail liquors at his store, in the town of Rich-m'ond. On the next day, being the day of a general election for members of Congress, the voters in the town voted, under an order of the county court, made pursuant to the act of Assembly known as the local option law, upon the proposition whether or not spirituous, vinous, or malt liquors should be sold in said town. A majority of the votes cast were against such sale. The appellant continued to sell under his license, and the principal question is, whether the-license protected him in so doing.
His counsel insist that the proceedings and vote in the matter of local option were not regular, and they have pointed out various objections thereto which we are asked to consider; but we deem it unnecessary to do so, as the-judgment must be reversed on another ground which disposes of the whole case.
The sixth section of the act provides that after a certificate-of the vote, as provided for in section five, has been entered' on the order-book of the county court, it shall be unlawful for any person to sell any spirituous, vinous, or malt liquors, in the district, town, or city to which the certificate and vote relate.
This language is broad enough to include sales made by persons theretofore licensed.
But we incline to the opinion that such was not the intention of the legislature.
*331It is true that, the local option law existed when the appellant procured his license, and that he must be taken to have-known that the people might Vote at any general election, and thereby make the selling of .liquor in Richmond unlawful, and the record shows that he in fact knew that the people were to vote on that question on the next day.
But this knowledge on his part cannot change the law of the case.
Until a vote was taken,- the county court had an unquestioned right to grant a license to merchants to sell, and the question is, whether the legislature intended that licenses so-granted should cease to protect the licensee if the people should afterward, within the period covered by the. license, vote against the sale of liquors. If the statute is to have-that effect, it is certainly in the nature of a retrospective statute. It will operate to deprive the licensee of a privilege he had obtained and paid for before the vote was had, and at a time when the court had undoubted power to grant a. license which would authorize him to sell for one year from the date of the license.
It is a sound rule of construction that a statute shall have a prospective operation only, unless its terms show clearly a legislative intention that it shall operate retrospectively. (Cooley’s Constitutional Limitations, 370.)
In Railroad Co. v. Judge, &c. (10 Bush, 574), this court-said that ‘ ‘ no statute, however positive it may be in terms, will be construed as designed to "interfere with existing contracts, unless such intention is expressly declared; and courts will apply new statutes only to future cases, unless there is. something in the nature of the .case, or in the language used, which clearly shows that they were intended to operate retroactively.”
*332No contract is involved in this case, nor is the local option law a statute enacted since the appellant procured his license; ■but the law has, by the vote of the people, been put into ■operation in Richmond since that time, and, by this subsequent action of the local public, the appellant has been deprived, if deprived at all, of a privilege granted and paid for Tefore that action was taken.
All the reasons which go to sustain the'rule that an act of the legislature will not be held to operate retrospectively unless the legislative intention that it shall have such operation be clearly shown, apply with equal force to the case in hand, •and we are therefore of the opinion that the appellant’s license affords him full protection during the time for which it was granted.
Wherefore, the judgment is reversed, and the cause remanded for further proper proceedings.